Exhibit 10.5
 
SENIOR EXECUTIVE AGREEMENT
 
THIS AGREEMENT is made effective as of April 1, 2002, between GLOBAL IMAGING
SYSTEMS, INC., a Delaware corporation (the “Company”), and THOMAS S. JOHNSON
(“Executive”).
 
RECITALS
 
A.  The Company and Executive desire to enter into an agreement pursuant to
which Executive will be employed as the President and Chief Executive Officer of
the Company on the terms and conditions set forth in this Agreement.
 
B.  Certain definitions are set forth in Section 4 of this Agreement.
 
AGREEMENT
 
The parties hereto agree as follows:
 
1.  Employment.    The Company hereby engages Executive to serve as the
President and Chief Executive Officer of the Company, and Executive agrees to
serve the Company, during the Service Term (as defined in Section 1(d) hereof)
in the capacities, and subject to the terms and conditions, set forth in this
Agreement.
 
(a)  Services.    During the Service Term, Executive, as President and Chief
Executive Officer of the Company, shall have all the duties and responsibilities
customarily rendered by Presidents and Chief Executive Officers of companies of
similar size and nature and as may be reasonably assigned from time to time by
the Board. Executive will devote his best efforts and substantially all of his
business time and attention (except for vacation periods and periods of illness
or other incapacity) to the business of the Company and its Affiliates.
Notwithstanding the foregoing, and provided that such activities do not
interfere with the fulfillment of Executive’s obligations hereunder, Executive
may (A) serve as an officer, director or trustee of any charitable or non-profit
entity; (B) own a passive investment in any private Company and own up to 5% of
the outstanding voting securities of any public company; or (C) serve as a
director of up to three other companies so long as such companies do not
directly compete with the Company. Unless the Company and Executive agree to the
contrary, Executive’s place of employment shall be at the Company’s principal
executive offices in Tampa, Florida; provided, however, that Executive will
travel to such other locations of the Company and its Affiliates as may be
reasonably necessary and/or as required by the Board in its sole discretion in
order to discharge his duties hereunder.
 
(b)  Salary, Bonus and Benefits.
 
(i)  Salary and Bonus.    During the Service Term, the Company will pay
Executive a base salary (the “Annual Base Salary”) as the Board may designate
from time to time, at the rate of not less than $445,000 per annum; provided,
however, that the Annual Base Salary shall be subject to review annually by the
Board for upward increases thereon. The Executive will be eligible to receive an
annual bonus in an amount of up to 90-130% of Executive’s Annual Base Salary for
such year, as determined by the Board



--------------------------------------------------------------------------------

based upon the Company’s achievement of budgetary and other objectives set by
the Board in good faith and consistent with past practice in consultation with
the Executive, which bonus criteria calculation shall be reasonable in light of
the Company’s past year’s performance and shall be communicated to Executive by
the Board prior to the start of the Company’s fiscal year. The bonus criteria
calculation for the fiscal year ending March 31, 2003 has been delivered to
Executive. For the fiscal year ending March 31, 2004 and thereafter, the Board
shall also reevaluate such bonus criteria calculation in light of the current
economic conditions in the Company’s industry. The annual bonus, if any, shall
be due and payable to Executive prior to June 30 of the following fiscal year.
 
(ii)  Benefits.    During the Service Term, Executive will be entitled to such
other benefits approved by the Board including those made available to the
Company’s other senior executives, including participation in the Company’s
healthcare plan. Executive shall be reimbursed for customary travel, civic and
luncheon club dues and other expenses, subject to standard and reasonable
documentation requirements. In addition, Executive will receive a stipend of
$1,500 per month for lease of an automobile and other related expenses during
the Service Term. Executive shall also be eligible to receive four weeks paid
vacation per annum. Any unused vacation time during each fiscal year shall be
“rolled-over” to the following fiscal year to the extent permitted by the
Company’s policies for other senior executives of the Company.
 
(iii)  Options.    As of the effective date hereof, Executive shall receive a
stock option grant for the purchase of 140,000 shares of the common stock of the
Company (the “Common Stock”) at an exercise price equal to the closing price of
the Company’s common stock on the NASDAQ National Market System as of the date
hereof. In addition, Executive shall receive additional grants of stock options
for the purchase of 140,000 shares of the common stock of the Company on each
anniversary of the date hereof, to the extent he remains an employee of the
Company as of such anniversary dates. All options shall (i) be exercisable at
the fair market value of the Company’s common stock on the date of grant; (ii)
vest annually over a five-year period (subject to accelerated vesting upon
certain events of termination as provided for in Section 1(c)(ii) hereof, a
change of control or permanent disability to the extent permitted by the
Company’s stock option plan); and (iii) expire not later than the tenth
anniversary of the date of grant. The terms and conditions of the stock options
shall otherwise be those set forth under the Company’s stock option plan and
shall be consistent with the terms contained in stock option agreements provided
to other key executives of the Company.
 
(iv)  Restricted Stock Grant.    The Company shall provide Executive with a
restricted stock grant (the “Restricted Stock Grant”) of 45,000 shares of the
Company’s Common Stock pursuant to a restricted stock agreement in the form of
Appendix A hereto. The Restricted Stock Grant will vest over five years from
April 1, 2002 with 20% vesting on the third anniversary of the date hereof, an
additional 30% vesting on the fourth anniversary of the date hereof and the
balance (50%) vesting on the fifth anniversary of the date hereof.
 
(v)  Board Membership.    So long as Executive remains employed by the Company,
the Company shall use its best efforts to nominate the Executive to be a member
of the Company’s Board of Directors.



2



--------------------------------------------------------------------------------

(c)  Termination.
 
(i)  Events of Termination.    Executive’s employment with the Company shall
cease upon:
 
(A)  Executive’s death.
 
(B)  Executive’s voluntary retirement.
 
(C)  Executive’s permanent disability, which means his incapacity due to
physical or mental illness such that he is unable to perform the essential
functions of his previously assigned duties for a period of six months in any
twelve month period and such permanent incapacity has been determined to exist
by either (x) the Company’s disability insurance carrier or (y) by the Board in
good faith based on competent medical advice in the event that the Company does
not maintain disability insurance on the Executive.
 
(D)  Termination by the Company by the delivery to Executive of a written notice
from the Board that Executive has been terminated (“Notice of Termination”) with
or without Cause. “Cause” shall mean:
 
(1)  Executive’s (aa) conviction of a felony or Executive’s commission of any
other material act or omission involving dishonesty or fraud with respect to the
Company or any of its Affiliates or any of their customers, vendors or suppliers
or involving harassment or discrimination with respect to the employees of the
Company or its Subsidiaries or (bb) misappropriation of material funds or assets
of the Company for personal use;
 
(2)  Executive’s continued substantial and repeated neglect of his duties, after
written notice thereof from the Board, and such neglect has not been cured
within 30 days after Executive receives notice thereof from the Board;
 
(3)  Executive’s gross negligence or willful misconduct in the performance of
his duties hereunder that results, or is reasonably expected to result, in
material damage to the Company; or
 
(4)  Executive’s engaging in conduct constituting a breach of Sections 2 or 3
hereof that is not cured in full within 15 days after notice of default thereof
from the Company.
 
In order for the termination to be effective: Executive must be notified in
writing (which writing shall specify the cause in reasonable detail) of any
termination of his employment for Cause. Executive will then have the right,
within ten days of receipt of such notice, to file a written request for review
by the Company. In such case, Executive will be given the opportunity to be
heard, personally or by counsel, by the Board and a majority of the Directors
must thereafter confirm that such termination is for Cause. If the Directors do
not provide such confirmation, the



3



--------------------------------------------------------------------------------

termination shall be treated as other than for Cause. Notwithstanding anything
to the contrary contained in this paragraph, Executive shall have the right
after termination has occurred to appeal any determination by the Board that
such termination was for “Cause” to arbitration in accordance with the
provisions of Section 3(g) hereof.
 
The delivery by the Company of notice to Executive that it does not intend to
renew this Agreement as provided in Section 1(d) shall constitute a termination
by the Company without Cause unless such notice fulfills the requirements of
Section 1(c)(i)(D)(1), (2), (3) or (4) above.
 
(E)  Executive’s voluntary resignation by the delivery to the Company and the
Board of at least 45 days written notice from Executive that Executive has
resigned with or without Good Reason. “Good Reason” shall mean Executive’s
resignation from employment with the Company within 45 days after the occurrence
of any one of the following:
 
(1)  the failure of the Company to pay an amount owing to Executive hereunder
after Executive has provided the Company and the Board with written notice of
such failure and such payment has not thereafter been made within 15 days of the
delivery of such written notice;
 
(2)  any material reduction or diminution in the Executive’s title, duties or
responsibilities without his consent (other than any duties diminished as a
result of the hiring of a new Chief Operating Officer who may also assume the
title of President) after Executive has provided the Company with written notice
within 30 days thereafter of such reduction and such reduction has not
thereafter been rescinded within 15 days of the delivery of such written notice;
 
(3)  the Executive’s resignation within one year after the Effective Date of a
Change of Control (as defined in Section 6 hereof); or
 
(4)  the requested relocation of Executive from the Tampa, Florida metropolitan
area without his consent.
 
The delivery by the Executive of notice to the Company that he does not intend
to renew this Agreement as provided in Section 1(d) shall constitute a
resignation by the Executive without Good Reason unless such notice fulfills the
requirements of Section 1(c)(i)(E)(1)(2), (3) or (4) above.
 
(ii)  Rights on Termination.
 
(A)  In the event that termination is by the Company without Cause (including by
operation of the last paragraph of Section 1(c)(i)(D)), the Company will
continue to pay Executive a monthly amount equal to 190% of the monthly portion
of the Annual Base Salary1 for a period equal to 24-months

--------------------------------------------------------------------------------

1
 
100% of Annual Base Salary plus 90% Bonus.



4



--------------------------------------------------------------------------------

 
commencing on the date of termination on regular salary payment dates. In the
event that termination is by Executive with Good Reason, the Company will
continue to pay Executive a monthly amount equal to 190% of the monthly portion
of the Annual Base Salary for a period equal to twenty-four months commencing on
the date of termination on regular salary payment dates. The payments to
Executive pursuant to the foregoing two sentences are referred to as the
“Severance Payments.” In either event, (i) the Company will continue to provide
Executive with healthcare coverage for at least 24 months following the date of
termination; (ii) the Restricted Stock Grant shall become 100% fully vested;
(iii) all stock options granted to Executive shall become 100% fully vested and
shall remain exercisable for a period of one year after the date of termination;
and (iv) the Company will pay to Executive in a lump sum payment any accrued but
unused vacation time.
 
(B)  If the Company terminates Executive’s employment for Cause, if Executive
retires before the third anniversary of the date hereof or if Executive resigns
without Good Reason (including by operation of the last paragraph of Section
1(c)(i)(E)), the Company’s obligations to pay any compensation or benefits under
this Agreement (other than accrued but unused vacation time which shall be paid
to Executive in a lump sum payment) and all vesting under the Restricted Stock
Grant and all stock options held by the Executive will cease effective as of the
date of termination. Executive’s right to receive any other health or other
benefits will be determined under the provisions of applicable plans, programs
or other coverages.
 
(C)  If Executive retires after the third anniversary of the date hereof but
prior to the fifth anniversary of the date hereof, the Company’s obligations to
pay any compensation or benefits under this Agreement (other than accrued but
unused vacation time which shall be paid to Executive in a lump sum payment)
will cease effective as of the date of termination. Notwithstanding the
foregoing, all stock options held by Executive shall become 100% vested and
shall remain exercisable for a period of one year after the date of termination.
Executive’s right to receive any other health or other benefits will be
determined under the provisions of applicable plans, programs or other
coverages.
 
(D)  If Executive retires after the fifth anniversary of the date hereof, the
Company’s obligations to pay any compensation or benefits under this Agreement
(other than accrued but unused vacation time which shall be paid to Executive in
a lump sum payment) will cease effective as of the date of termination.
Notwithstanding the foregoing, all stock options held by Executive shall become
100% vested and shall remain exercisable for a period of one year after the date
of termination and the Restricted Stock Grant will be 100% vested. Executive’s
right to receive any other health or other benefits will be determined under the
provisions of applicable plans, programs or other coverages.
 
(E)  If Executive’s employment terminates because of Executive’s death or
permanent disability, the Company will pay Executive or his estate an amount, if
any, equal to the sum of (i) his accrued but unused vacation



5



--------------------------------------------------------------------------------

time and (ii) his bonus for the current year prorated to reflect the number of
days Executive has worked during the year in which he dies or becomes
permanently disabled (such amount to be paid after the end of such year when
bonuses are normally paid to other senior executives of the Company).
Notwithstanding the foregoing, all stock options held by Executive shall become
100% vested and shall remain exercisable for a period of one year after the date
of death or permanent disability. Executive’s or his estate’s right to receive
any other health or other benefits will be determined under the provisions of
applicable plans, programs or other coverages.
 
Notwithstanding the foregoing, the Company’s obligation to Executive for
severance pay or other rights under either subparagraphs (A) or (B) above (the
“Severance Pay”) shall cease if Executive is in violation of the provisions of
Sections 2 or 3 hereof. Until such time as Executive has received all of his
Severance Payments, he will be entitled to continue to receive any health, life,
accident and disability insurance benefits provided by the Company to Executive
under this Agreement. If Executive dies or is permanently disabled, then
Executive or his estate shall be entitled to any disability income or life
insurance payments from any insurance policies paid for by the Company or its
Affiliates as specified in such policies.
 
(d)  Term of Employment.    Unless Executive’s employment under this Agreement
is sooner terminated as a result of Executive’s termination in accordance with
the provisions of Section 1(c) above, Executive’s employment under this
Agreement shall commence on April 1, 2002 and shall terminate on the third
anniversary of the date hereof (the “Service Term”); provided, however, that
Executive’s employment under this Agreement, and the Service Term, shall be
automatically renewed for three-year periods commencing on the each anniversary
of the date hereof and, thereafter, on each successive anniversary of such date
unless either the Company or Executive notifies the other party in writing
within sixty (60) days prior to any such anniversary that it or he desires to
terminate Executive’s employment under this Agreement. All references herein to
“Service Term” shall include any renewals thereof after the third anniversary of
the date hereof.
 
2.  Confidential Information and Goodwill; Inventions.    Executive acknowledges
and agrees that:
 
(a)  As a necessary function of Executive’s employment hereunder, Executive will
have access to and utilize Confidential Information which constitutes a valuable
and essential asset of the Company’s business. Executive acknowledges and agrees
that the Company’s Confidential Information includes trade secrets as defined
under Section 688.002(4) of the Florida Statutes, including customer lists and
proprietary business models, which are crucial to the operation of the Company’s
and its Subsidiaries’ business.
 
(b)  The Confidential Information, observations and data obtained by him during
the course of his performance under this Agreement concerning the business and
affairs of the Company are the property of the Company, including information
concerning the acquisition opportunities in or reasonably related to the
Business of which Executive becomes aware during the Service Term. Therefore,
Executive agrees that he will not disclose to any unauthorized person or use for
his own account any of the Confidential Information without the Board’s written
consent. Executive agrees to deliver to the Company at the termination of his
employment, or at any other time the Company



6



--------------------------------------------------------------------------------

may request, all memoranda, notes, plans, records, reports and other documents
(including copies thereof) relating to the Company, the Business or any other
Confidential Information.
 
(c)  All inventions, innovations, developments, improvements, methods, designs,
analyses, drawings, software, reports and all similar or related information
(whether or not patented or patentable) developed by Executive during the
Service Term which (i) directly or indirectly relate to the Company or its
Affiliates or the Business, or (ii) result from any work performed by Executive
while employed by the Company or its Affiliates shall belong to the Company and
its Affiliates. Executive shall promptly disclose all such inventions to the
Board and perform all actions reasonably requested by the Board (whether during
or after the Service Term) to establish and confirm such ownership (including,
without limitation, assignments, consents, powers of attorney and other
instruments).
 
3.  Noncompetition and Nonsolicitation.
 
(a)  Noncompetition.    Executive acknowledges that in the course of his
employment with the Company he will become familiar with the Company’s and its
Affiliates’ trade secrets and with other confidential information concerning the
Company and that his services will be of special, unique and extraordinary value
to the Company and its Affiliates. Executive further acknowledges that the
business of the Company and its Subsidiaries is nationwide. Therefore, Executive
agrees that, during the Service Term and for a period two (2) years after the
greater of (i) the term of all Severance Payments received by the Executive and
(ii) the date of termination of Executive’s employment with the Company
(collectively, the “Noncompete Period”), he shall not directly or indirectly
own, manage, control, participate in, consult with, render services for, or in
any manner engage in any business competing with the business of the Company and
its Subsidiaries or any businesses with which the Company or its Subsidiaries
have firm plans to engage in at the time of the termination of the Executive’s
employment with the Company; provided, however, that nothing contained herein
shall prohibit Executive from (i) owning up to five percent (5%) of the
outstanding securities of a publicly-held company or (ii) engaging in the
Executive’s prior consulting business so long as such consulting business is
limited to providing advice to copier/office equipment dealers in markets not
serviced by the Company or its Subsidiaries at the time of Executive’s
termination. The Executive acknowledges and agrees that the provisions of this
Section 3(a) are reasonably necessary to protect the legitimate business
interests of the Company.
 
(b)  Nonsolicitation.    During the Noncompete Period, Executive shall not
directly or indirectly through another entity (i) induce or attempt to induce
any senior management employee of the Company or any Subsidiary or, to the
actual knowledge of the Executive, any other employee of the Company or any
Subsidiary, to leave the employ of the Company or such Subsidiary, or in any way
interfere with the relationship between the Company or any Subsidiary and any
employee thereof or (ii) induce or attempt to induce any customer, supplier,
vendor, licensee or other business relation of the Company or any Subsidiary to
cease doing business with the Company or such Subsidiary, or to modify its
business relationship with the Company in a manner materially adverse to the
Company or any Subsidiary, or in any way materially disparage the Company or its
Subsidiaries to any such customer, supplier, vendor, licensee or business
relation of the Company or any Subsidiary.
 
(c)  Enforcement.    The Executive understands and agrees the terms and
conditions of Executive’s employment hereunder are in consideration for
Executive’s covenants contained in Section 2 and 3 of this Agreement. If, at the
time of enforcement of Section 2 or 3 of this Agreement, a court holds that the
restrictions stated herein are unreasonable under circumstances then



7



--------------------------------------------------------------------------------

existing the parties hereto agree that the maximum duration, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or area and that the court shall be allowed to revise
the restrictions contained herein to cover the maximum duration, scope and area
permitted by law. Because Executive’s services are unique and because Executive
has access to confidential information, the parties hereto agree that money
damages would be an inadequate remedy for any breach of this Agreement.
Therefore, in the event a breach or threatened breach of this Agreement, the
Company or its successors or assigns may, in addition to other rights and
remedies existing in their favor, apply to any court of competent jurisdiction
for specific performance and/or injunctive or other relief in order to enforce,
or prevent any violations of, the provisions hereof (without posting a bond or
other security). In addition, the Company shall have the right to offset
Severance Payments during any period in which Executive is in violation of this
Section 3.
 
GENERAL PROVISIONS
 
4.  Definitions.
 
“Affiliate” of any Person means any other Person which directly or indirectly
controls, is controlled by or is under common control with such Person.
 
“Board” means the Company’s board of directors or the board of directors or
similar management body of any successor of the Company.
 
“Business” means any business of the Company or its Subsidiaries now or
hereafter engaged in, including without limitation the business of distributing,
selling and servicing office equipment in the United States.
 
“Change of Control Period” shall mean the period commencing on the Effective
Date and ending on the first anniversary of the Effective Date.
 
“Competitive Activity” means any business or activity of Executive or any third
party that is the same as the Business or competitive with the Business.
 
“Confidential Information” means all confidential information and trade secrets
of the Company and its Affiliates including, without limitation, the following:
the identity, written lists, or descriptions of any customers derived by the
Company and its Subsidiaries, referral sources or Organizations; financial
statements, cost reports, or other financial information; contract proposals or
bidding information; business plans; training and operations methods and
manuals; personnel records; fee structures; and management systems, policies or
procedures, including related forms and manuals. “Confidential Information”
shall not include any information or knowledge which: (a) is in the public
domain other than by Executive’s breach of this Agreement; (b) is disclosed to
Executive lawfully by a third party who is not under any obligation of
confidentiality; (c) is otherwise generally known by persons engaged in the
Business; or (d) was known by Executive prior to his employment with the
Company.
 
“Effective Date” shall mean the first date on which a Change of Control (as
defined in Section 6) occurs. Anything in this Agreement to the contrary
notwithstanding, if a Change of Control occurs and if the Executive’s employment
with the Company is terminated within twelve months prior to the date on which
the Change of Control occurs, and if it is reasonably demonstrated by the
Executive that such termination of employment (i) was at the request of a third
party who has



8



--------------------------------------------------------------------------------

taken steps reasonably calculated to effect a Change of Control or (ii)
otherwise arose in connection with or anticipation of a Change of Control, then
for all purposes of this Agreement the “Effective Date” shall mean the date
immediately prior to the date of such termination of employment.
 
“Organization” means any organization that has contracted with the Company for
the performance of services in connection with the Business.
 
“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.
 
“Subsidiary” means any corporation of which the Company owns securities having a
majority of the ordinary voting power in electing the board of directors
directly or through one or more subsidiaries.
 
5.  Notices.    Any notice provided for in this Agreement must be in writing and
must be either personally delivered, mailed by first class United States mail
(postage prepaid, return receipt requested) or sent by reputable overnight
courier service (charges prepaid) or by facsimile to the recipient at the
address below indicated:
 
If to the Executive:
 
Thomas S. Johnson
c/o Global Imaging Systems, Inc.
13902 North Dale Mabry Road, Suite 300
Tampa, Florida 33618
Tel No.: (888) 628-7834
Fax No.: (813) 264-7877
 
and to:
 
5050 Pinelake Road
Wesley Chapel, Florida 33543
 
If to the Company:
 
3820 Northdale Boulevard, Suite 200A
Tampa, Florida 33624
Attention: Jane Benford
Tel No.: (888) 628-7834
Fax No.: (813) 264-7877



9



--------------------------------------------------------------------------------

with a copy to:
 
Hogan & Hartson, LLP
555 Thirteenth Street, N.W.
Washington, D.C. 20004
Attention: Christopher J. Hagan
Tel No.: (202) 637-5771
Fax No.: (202) 637-5910
 
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.
 
6.  Change of Control.    For the purpose of this Agreement, a “Change of
Control” shall mean:
 
(a)  The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”), other than Golder, Thoma, Cressey, Rauner
Fund IV, L.P. and its Affiliates, of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 50% or more of either (i) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (ii) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company
approved by the Board and Executive, (ii) any acquisition by the Company, (iii)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or (iv)
any acquisition by any corporation pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of subsection (c) of this Section 6(a); or
 
(b)  Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
 
(c)  Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such



10



--------------------------------------------------------------------------------

transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 50% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination, or the combined voting power of the
then-outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination or (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or
 
(d)  Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
 
7.  General Provisions.
 
(a)  Expenses.    Each party shall bear his or its own expenses in connection
with the negotiation and execution of this Agreement and the consummation of the
transactions contemplated by this Agreement.
 
(b)  Severability.    Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
 
(c)  Complete Agreement.    This Agreement, those documents expressly referred
to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way,
including, without limitation, that certain Executive Agreement dated April 1,
1999 between Executive and the Company.
 
(d)  Counterparts.    This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.
 
(e)  Successors and Assigns.    Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by
Executive, the Company and their respective successors and assigns; provided
that the rights and obligations of Executive under this Agreement shall not be
assignable.
 
(f)  Choice of Law.    This Agreement will be governed by and construed in
accordance with the internal laws of the State of Florida, without giving effect
to any choice of law or



11



--------------------------------------------------------------------------------

conflict of law provision or rule (whether of the State of Florida or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Florida.
 
(g)  Remedies and Arbitration.    Each of the parties to this Agreement will be
entitled to enforce its rights under this Agreement to recover damages and costs
(including reasonable attorney’s fees) caused by any breach of any provision of
this Agreement and to exercise all other rights existing in its favor. Except
for the remedies of the Company provided in Section 3(c) hereof, the parties
hereto agree to submit any disputes arising out of or relating to this Agreement
to binding arbitration in Tampa, Florida administered by the American
Arbitration Association under its Commercial Arbitration Rules, before a panel
of one arbitrator, and judgment on the award rendered by the arbitrator may be
entered into any court having jurisdiction thereof. The prevailing party in any
arbitration shall be entitled to recover its reasonable attorneys’ fees and
costs from the other party or parties.
 
(h)  Amendment and Waiver.    The provisions of this Agreement may be amended
and waived only with the prior written consent of the Company and Executive.
 
(i)  Business Days.    If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or holiday in the state
in which the Company’s chief executive office is located, the time period shall
be automatically extended to the business day immediately following such
Saturday, Sunday or holiday.
 
(j)  Termination.    This Agreement (except for the provisions of Section 1)
shall survive the termination of Executive’s employment with the Company and
shall remain in full force and effect after such termination.
 
[THIS SPACE INTENTIONALLY LEFT BLANK]



12



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.
 
GLOBAL IMAGING SYSTEMS, INC.
By:
 

--------------------------------------------------------------------------------

   
Raymond Schilling
Senior Vice President

 

--------------------------------------------------------------------------------

Thomas S. Johnson



13